DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 1 – 20 are currently pending in this application.
	Claims 1-2, 4-7, 9-10, 12-14, 16-17, and 19-20 are amended as filed on 04/08/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Treptow et al. (Pre-Grant Publication No. US 2018/0349524 A1), hereinafter Treptow, in view of Nakamura et al. (Pre-Grant Publication No. US 2009/0031222 A1), hereinafter Nakamura, and in further view of Corday et al. (Pre-Grant Publication No. US 2006/0092861 A1), hereinafter Corday.

2.	With respect to claims 1, 9, and 16, Treptow taught a computer-implemented method comprising: given a network drawing file comprising a network drawing generated using a diagramming application of network elements in which one or more network elements in the network drawing include associated network data properties (0068, where the importation of the drawings can be seen, and where the network drawing properties can be seen in 0044, where the component data for the selected components used as part of the network creation, is imported into the components), importing the network drawing into a fabric management application in which the network elements and the associated network data properties of a network fabric depicted in the network drawing are recognized by the fabric management tool (0070, where the imported designs are checked for validity.  See also, figure 7, where the connections are adjusted and adapted.  Likewise, as the connections can be managed by the interface of figure 7, it can be seen that it represents a fabric management application under broadest reasonable interpretation); using the imported network drawing file to generate a network fabric representation in the fabric management application (0068, lines 1-14 & figure 6).
	However, while Treptow did teach that the rendering tools utilized drag & drop features (0063, dragging the connections together and etc.), Treptow did not explicitly state that the drag & drop features were stencils and that the set of defined stencils have a known format or formats.  On the other hand, Nakamura did teach using stencils 
	However, Treptow did not explicitly state using the network fabric representation and the fabric management application to apply one or more features supported by the fabric management application to one or more network elements of a network fabric corresponding to the network fabric representation.  On the other hand, Corday did teach and using the network fabric representation and the fabric management application to apply one or more features supported by the fabric management application to one or more network elements of a network fabric corresponding to the network fabric representation (0110-0113, where the importation of the template/configuration file can be seen, and it is used to manage the network operations in accordance with 0018).  Both of the systems of Treptow and Corday are directed towards template tools for network setup and therefore, it would have been obvious to a person having ordinary skill in the art, at the time of the effective filing of the invention, to modify the teachings of Treptow, to directly manage a template generated network, as taught by Corday, in order to provide a more seamless manner for a user to manage the networks that they design.

3.	As for claims 2, 10, and 17, they are rejected on the same basis as claims 1, 9, and 16 (respectively).  In addition, Nakamura taught representing the network fabric as the network drawing using the diagramming application and the set of defined stencils of network elements in which at least some of the defined stencils comprising fields for storing one or more associated network data properties (0072-0073). 

4.	As for claims 3, 11, and 18, they are rejected on the same basis as claims 1, 9, and 16 (respectively).  In addition, Treptow taught importing one or more configuration files associated with one or more network elements represented in the network drawing (0044, where the component data is imported into the selected components that are used for the network design); and correlating a configuration file from the one or more configuration files with a network element in the network drawing (0044, where the components are then used in the design based off of the imported drawing). 

5.	As for claims 4, 12, and 19, they are rejected on the same basis as claims 3, 11, and 18 (respectively).  In addition, Treptow taught using the imported network drawing file and the one or more configuration files to map the network fabric represented by the imported network drawing and the one or more confirmation files in the fabric management application (0044, where the mapped out design can be seen in figure 6 & 7). 



7.	As for claim 6, it is rejected on the same basis as claim 5.  In addition, Treptow taught using at least some of the associated network data properties, at least some of the one or more configuration files, or both to interpret whether a link aggregation group (LAG), port channel, or virtual link trunk exists the network fabric (0044, where the component data is used to match the port channel validity check of 0070, lines 8-18).  

8.	As for claims 7 and 14, they are rejected on the same basis as claims 4 and 12 (respectively).  In addition, Treptow taught using the network fabric representation to design an expansion of the existing network (0064, where the components are added to the design).

9.	As for claims 8 and 15, they are rejected on the same basis as claims 4 and 12 (respectively).  In addition, Nakamura taught prompting a user to provide one or more pieces of networking information related to the network drawing (0177, lines 6-9, where the user is prompted for attributes).



Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

11.	The applicant argues on page 10 with respect to Corday and Wood that “Neither of these supplies missing element of the claimed inventions herein. For example, neither of these documents appear to disclose at least the concept of generating one or more configuration files to be applied to one or more network elements to configure at least part of a network fabric corresponding to the network fabric representation.”  However, the examiner believes this argument to also be moot as the generating step is taught by the newly applied reference Treptow.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L GREENE whose telephone number is (571)270-3730.  The examiner can normally be reached on Monday - Thursday, 10:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-10





/JOSEPH L GREENE/Primary Examiner, Art Unit 2452